Citation Nr: 1735249	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for nonservice-connected VA pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1971 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge.  See March 2013 VA Form 9.  Such a hearing was scheduled in October 2015.  However, the Veteran failed to appear for the hearing.  The case will therefore proceed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

The Veteran had active service in the Navy for less than 90 days.


CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for VA nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. §§ 101, 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.351 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence.  The VCAA also prescribes VA's duties to help a claimant obtain relevant evidence, collectively referred to as the "duty to assist."  However, the VCAA does not apply where, as here, the law is dispositive and the claim involves no factual dispute.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Law and Analysis

The Veteran seeks entitlement to basic eligibility for nonservice-connected VA pension benefits.

Basic entitlement to nonservice-connected disability pension benefits is warranted if all three of the following requirements are met: (1) the Veteran must have served in the active military, naval or air service for 90 days or more during a period of war; (2) the Veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct; and (3) the Veteran must meet the income and net worth requirements found in 38 C.F.R. §§ 3.23 and 3.274.  38 U.S.C.A. §§ 1502, 1521(j).

A veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service department determinations as to the dates of service are binding on VA for the purposes of establishing service.  Notwithstanding compelling evidence to the contrary, the Board must find that the dates on the DD-214 are accurate.  38 C.F.R. § 3.203; see also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Veteran's DD-214 shows that he had active service in the United States Navy from September 29, 1971 to October 29, 1971, a period of 30 days.  As noted above, VA is bound by the information on the DD-214 absent compelling evidence that it is incorrect.

The Veteran does not dispute the dates of service listed on his DD-214.  Rather, he has acknowledged that he was drafted into service and thereafter was evaluated and determined to be not qualified due to a reading disorder.  He contends that the Navy was wrong to discharge him, as he could have been trained in another field.  See February 2011 Statement in Support of Claim; March 2013 VA Form 9.  The Board has thoroughly reviewed the record in this matter, and is very sympathetic to the Veteran's situation.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In this case, the Veteran's DD-214 appears to have been produced in accordance with applicable regulations, and his arguments do not provide a compelling reason to disregard the dates recorded therein.

In sum, because the record establishes that the Veteran's active service totalled less than 90 days, he does not meet the criteria for basic entitlement to nonservice-connected pension benefits.  As such, his claim must be denied as a matter of law.


ORDER

Entitlement to basic eligibility for nonservice-connected VA pension benefits is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


